Citation Nr: 0003076	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-44 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for spondylolisthesis of 
the lumbar spine.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1992 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In December 1997, the Board found that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for spondylolisthesis, which had been 
denied by a rating decision in February 1975, and remanded 
the case to the RO for further development of the evidence.  
The case was returned to the Board in June 1999.  


FINDINGS OF FACT

1.  Spondylolisthesis of the lumbar spine pre-existed the 
veteran's period of active service.  

2.  Spondylolisthesis of the lumbar spine did not increase in 
severity during active service.  

CONCLUSION OF LAW

Spondylolisthesis of the lumbar spine was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
1991); 38 C.F.R. §§ 3.304, 3.306 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for spondylolisthesis of 
the lumbar spine is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

The veteran's service medical records show that, at an 
examination for enlistment in July 1966, his back was 
reported as normal.  In January 1967, he complained of back 
pain. In September 1967, he complained that back pain had 
recurred when he was sitting.  An examination was normal, 
except for excessive lordosis; neuropsychiatric overlay was 
found; and the veteran was counseled as to his posture, so 
that lordotic symptoms might be relieved.  At an examination 
for separation in September 1969, the veteran's spine was 
evaluated as normal.  

During VA hospitalization from December 1974 to January 1975, 
an orthopedic consultant made a finding of Grade II 
spondylolisthesis.  

VA X-rays in June 1992 showed degenerative disc disease at 
L4-5 and L5 - S1, with spondylolysis and Grade I 
spondylolisthesis of L5 on S1.  At a VA examination in 
June 1992, diagnoses included chronic lower back pain with 
spondylolisthesis and spondylolysis and right sciatic 
neuropathy.  At a VA examination in January 1994, diagnoses 
included chronic low back syndrome due to spondylolisthesis, 
spondylolysis, and degenerative joint disease.  

At a personal hearing in December 1993, the veteran testified 
that:  During high school, he was hospitalized for evaluation 
of back pain; X-rays were taken, and he was told, "It was a 
muscle spasm.  But I found out I had spondylitis and 
spondylolisthesis and went overseas and loaded bombs for nine 
months."  He testified further that he did not injure his 
back while loading bombs on an aircraft carrier, but he had 
had back trouble since that time.  

At a VA orthopedic examination in January 1997, the examiner, 
who had been asked to offer an opinion as to whether it was 
at least as likely as not that the veteran's current back 
disability was due to the back problems which he had had in 
service, stated that the etiology of spondylolisthesis "could 
be related to the injuries during his active duty years, 
although other causes could not be ruled out."  The examiner 
in January 1997 rendered an opinion without reviewing the 
service medical records, and, when asked to do so, said that 
he found no reference to back symptomatology, despite the 
fact that, as noted above, service medical records do show 
complaints of back pain during active service.  The examiner 
in January 1997 spoke only of what might have been and did 
not respond directly to the question posed, which was whether 
it is at least as likely as not that a current back 
disability is related to any incident or manifestation during 
active service.  The Board, therefore, remanded the case for 
the purpose of obtaining an opinion from a specialist in 
orthopedics as to the etiology of the veteran's 
spondylolisthesis.  

In May 1998, the veteran was evaluated by a specialist in 
orthopedics, who reviewed the medical records in the 
veteran's claims file, including his service medical records, 
and rendered a diagnosis of status postoperative L5 - S1 
fusion with instrumentation or spondylolisthesis, L5 - S1, 
with foraminal stenosis.  In November 1998, the examiner 
offered an opinion that spondylolisthesis at L5 - S1 was 
almost certainly present before the veteran's entry into 
service.  He stated that isthmic spondylolisthesis, of the 
nature of the veteran's X-rays, occurs usually by age 5 or 6 
years and is almost invariably present before the teenage 
years.  The examiner, therefore, believed that the veteran's 
spondylolisthesis of L5 - S1 was present prior to his 
admission into service, and he did not believe that any 
symptoms referable to the spondylolisthesis were caused or 
aggravated by any incident while the veteran was in the armed 
services from 1966 to 1969.  

In December 1998, the orthopedic examiner reported further 
that, in reviewing the veteran's service medical records, he 
noted that the veteran was seen for low back pain first on 
January 14, 1967, then on April 2, 1967, and on September 6, 
1967, and on March 23, 1968.  The examiner stated that:  The 
notes from all of these visits were rather short; the 
April 2, 1967, notes stated that history and physical 
examination were compatible with acute low back pain, and the 
veteran was apparently admitted for some physical therapy; on 
January 14, 1967, the diagnosis was backache, normal to 
examination; on September 6, 1967, the diagnosis was 
recurrent low back pain, excessively overweight, again a 
normal examination; on March 23, 1968, the diagnosis was low 
back pain; the veteran was given Robaxin and Darvon; the 
veteran was seen at least five other times in service 
following the March 23, 1968, visit for low back pain and on 
none of those visits did he complain of low back pain; and on 
his discharge medical examination of September 22, 1969, 
there was no complaint of low back pain.  The examiner stated 
further that the notes of when the veteran was seen in 
service for low back pain did not give evidence of any 
significant injury to his low back while he was in service, 
and, therefore, it was his opinion that the veteran's 
spondylolisthesis was pre-existing and was not aggravated by 
any incident in service; even though the veteran had some low 
back pain, there is no definite evidence of a significant 
injury which would have aggravated spondylolisthesis or 
evidence that, in fact, his low back pain was the result of 
his spondylolisthesis.  The examiner concluded that the 
veteran's spondylolisthesis was almost undoubtedly pre-
existing.  

Upon careful consideration of the evidence of record, the 
Board finds that the presumption that the veteran's back was 
sound at service entrance has been rebutted by clear and 
unmistakable evidence, which consists of the veteran's 
personal hearing testimony and the VA orthopedic examiner's 
finding that spondylolisthesis of the type which the veteran 
has almost invariably is manifested before the teenage years.  

38 C.F.R. § 3.306(a) provides that, where there is an 
increase in disability during active service, a pre-existing 
injury or disease will be considered to have been aggravated.  
As there has not been a medical finding in the veteran's case 
of an increase in his spinal disability during service, the 
Board finds that the presumption of aggravation, under 
38 C.F.R. § 3.306(a), does not apply.  The Board concludes 
that, by the greater weight of the evidence, 
spondylolisthesis of the lumbar spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111; 
38 C.F.R. §§ 3.304, 3.306.  

As the evidence is not in relative equipoise, the benefit of 
the doubt doctrine does not apply in this case.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for spondylolisthesis of the lumbar spine 
is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

